Per Curiam.

Respondent was convicted after trial in the Court of General Sessions on two counts charging him with the crime of unlawfully soliciting retainers in accident cases (Penal Law, § 270-a). He was sentenced on each count to serve three months in the penitentiary and to pay a fine of $500. Execution of the penitentiary sentences was suspended upon payment of the fines. Respondent was admitted to practice in 1929, and apparently no other charges of unprofessional conduct have hitherto been made against him. In view of all of the circumstances of this case, respondent should be suspended from the practice of the law for a period of one year.
Peck, P. J., Breitel, Botein and Rabin, JJ., concur.
Respondent suspended.